Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 9, 2017

                                     No. 04-16-00417-CV

                         IN THE INTEREST OF M.A.B., A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015EM504304
                          Honorable Nick Catoe Jr., Judge Presiding


                                        ORDER
        Appellee’s brief was due to be filed in this appeal on or before January 3, 2016. Neither
the brief nor a motion for extension of time has been filed.

        For this reason, appellee is ORDERED to file his brief on or before January 13, 2016. If
the brief is not filed by this date, the case may be submitted without appellee’s brief.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2017.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court